Title: To Benjamin Franklin from John Paul Jones, 6 March 1779
From: Jones, John Paul
To: Franklin, Benjamin



Honored and dear Sir,
L’Orient March 6th. 1779
The mystery which you so delicately mention in your much esteemed favor of the 24th. Ulto.— it has been my intention for more than Twelve Months past to communicate to you; which however I have put off from time to time on reflecting that the Account must give you more pain than pleasure:—yet had I not, on my sudden departure from hence for Paris, inadvertently neglected to take with me the Original Paper whereof the inclosed is a Copy, I certainly should then have put it into your hands.— The subject at the beginning of the War was communicated to sundry members of Congress among whom I may mention Mr. Hewes of No. Carolina and Mr. Morris of Philadelphia; and to various other persons in America before and since.— It was the Advice of my friends, Govr. Young among many others, when that great Misfortune of my Life happened, that I should retire Incog to the continent of America, and remain there Until an Admiralty Commission should Arrive in the Island, and then return.— I had waited that event Eighteen Months before Swords were drawn and the Ports of the Continent were Shut. It had been my intention from the time of my misfortune to quit the Sea Service Altogether, and, after Standing Trial, as I had the means, to purchase some small tracts of Land on the Continent, which had been my favorite Country from the age of thirteen, when I first saw it.— I had settled my future plan of retirement in “calm contemplation and Poetic ease”.— But the revolution in America deranged every thing— And the person with whom I had in Trust left a considerable part of my Effects in the West Indies, had, while the ports were open shewn very little inclination to make me proper Remittances.— Many of my friends had expressed their fears that he meant to abuse my confidence and take Advantage of my situation. Among these I can mention a person whom I very much esteem, and who has always expressed great Obligation to you, I mean Doctor John K. Read of Goochland County Virginia. I was not however Undeceived Until after the Ports were Shut.
I had made the Art of War by Sea in some degree my Study and been fond of a Navy from my boyish days up.— Knowing the perfidy and ingratitude of Dunmore, as soon as an expidition was adopted against him from Philadelphia by Sea, I had the honor to be appointed Senior Lieutenant in the Navy of the Colonies which was then established under Hopkins.— I need not observe that as I had not then heard the doctrin of Independence even in a whisper, and that as the Pamphlet called common Sense did not Appear till a considerable time afterwards, I could have no Views of protection from a new Government; and therefore as I adhered to my first resolution of returning to the West Indies, to Stand Trial, and to Settle my affairs there as soon as peace should be restored to the Continent, it was the Advice of my friends that I should till that wish’d event might be brought about, remain Incog.— Within a few Months after my first Appointment, as a proof of the public Approbation of my conduct, I had the honor to receive a Captains Commission, without my having either said or written a single word in my own favor to any person either in or out of Congress.— In the Character of an American Officer, I think you are convinced that Gain has not been the Object of my pursuit.— I shall say nothing either of my Abilities (if I have any) or of my Services.— It is the province of others to determin the merits of both.— I have received no pecuniary gratification whatsoever, not even the expences of my daily Dinner, from the publick Funds.— On the contrary I have disbursed for the publick Service, when our prospects were at the worst, considerable Sums of my private fortune, which has never yet been repaid.— But I have Always acknowlidged that Congress have far more than rewarded my poor endeavours; by the generous and Unsolicited Attentions, and by the Confidential preferences which I have so often had the honor to experience in their Appointments; and I hope, at least, never to tarnish the honor of the American Flag.
It may be said that I have been Unfortunate—but it cannot be made Appear that I have ever, even in the weakest Moments of my Life, been capable of a Base or a mean Action.—Nature has kindly given me a Heart that is heighly susceptible of the finer feelings—and I have endeavoured to watch over the happiness of my poor Relations Unseen.— For that purpose I sent several little remittances (Bills) from America in Trust to a very worthy friend of mine Captain Plaince of Cork, to be Applied for their Use without their having the pain of knowing whence:—But to my great Sorrow I find they have all miscarried the letters that contained them some of them having been Sunk, the rest taken on the passage.— I brought no funds with me to Europe and since my Arrival in it you know that my hands have been Tied.— My Will, now in the hands of Mr. Morris, will evince that I have not been Unmindful of the duties which I owe to Nature—And, were it equally in my power, I think Pope himself could not have taken more pleasure than I should “to Rock the Cradle of declining Age”—
In short, however chequered my fortune may have been, I feel no Sentiment in my Breast that can ever make me wish to conceal Any event of my Life from persons of Candor and Ingenuity—therefore you are at perfect liberty to communicate my Story to whom you think proper, and particularly to Doctor Bancroft.— I am, and shall be always, ready to give you every explanation that you can require.
With respect to Lord Selkirks plate, it is my wish to restore it to the Lady from whom it was taken.— When I wrote to her I expected that the plate had been of far more Value than it really is—But since you agree to restore the One half in the Name of the Continent—And as I feel myself above the Idea of receiving any profit from such a Pillage—I hope Lord Selkirk will gratify me so far as to Suffer the Plate to be restored.— I claim no merit in this, nor has it been my intention to Attract his notice either by my history or otherwise, except only as far as he might have been concerned in my Scheme of bringing about an Exchange of Prisoners.— If, however his delicacy will not suffer him to receive what he thinks an Obligation from me—it will be no difficult matter to point out to him, if he should be at a loss, how to discharge that Obligation.— How Lord Selkirk came to renew his correspondence with Mr. Alexander, and on that particular Subject too, appears to me rather Surprising.— While I was at Passy in the Summer, Mr. Alexander asked me several questions about the landing on St. Mary’s Isle—to gratify him I shewed him a Copy of my letter to the Countess.— He invited me to dine with him and said “he would keep the Copy among the Papers which he most esteemed”— I remember Also that in the course of the day he complained that Lord Selkirk had taken great offence at some freedom of Sentiment which had marked his letters, and that in consequence they had not corresponded for a great while past.— I remember too that he has frequently, by appearing to disclose his own Plans in some Measure, endeavoured to fish out mine.— Mrs. Amiel has told me often that he is my Enemy.— Yet why he should be so I cannot imagin, as I never gave him Cause.— But this I know, that let them place round me as many Spies as they please—as I have no Confidants near me, and as I do not keep my intentions by me in Writing, they cannot betray my Councils—And I may yet appear in a quarter of the Globe which they little imagin.
The inclosed little correspondence between Mr. Schweighauser and myself on the Subject of the Plate I send you to Shew that he makes difficulties where there are none.— You will perhaps See fit to send him Orders in consequence, as I have not to this moment recd. payment of my claim to the Prizes which have been in his hands.
Mr. Williams did me the honor to shew me the first paragraph of your letter to him on the Subject of your Appointment as sole American Ambassador at the Court of Versailles.— I believe that Appointment to have been Unsolicited on your part, and I am sure that you are Above writing any thing that could tend either to Magnify the Merit of your own Services or to diminish that of others.— In the fullness of my heart I congratulate you on your well merited Appointment, and I trust you will believe me that I do now and ever shall rejoice in every circumstance that tends to the honor or happiness of a great and good Man, who has taught me as well as his Country to regard him with a Veneration and Affection which proceeds directly from the Heart, and that is due only to the best of Friends.
The outfit of the Poor Richard has engaged my whole Attention since I returned here.— I received this day 33 Seamen from Brest, and Volunteers for Soldiers enlist with me daily to Serve for three years or during the War.— I have found several, and hope soon to have a full set of Brave and deserving Men, for Officers.— Their Names &ca. I will send up to you.— I find myself under the necessity of taking a Journey to Bordeaux to give directions about the Set of Cannon that are to be made there for the Poor Richard.— I shall set out after to morrow, and as I return immediatly, may I hope to be favored with a letter from you to meet me at Nantes on my way Back.
I hope nothing will prevent Doctor Bancroft from going to England on the Exchange of Prisoners.
I am with greatful and real Affection and respect Honored and dear Sir, Your very Obliged very Obedient very humble Servant
Jno P Jones
His Excellency Doctor Franklin


The Master of a West Indea Ship from London had occasion to ship sundry Seamen at the Island where he Loaded—one of whom in particular behaved himself very ill— He was a principal in Embezzling the Masters Liquors— He got frequently Drunk— He neglected and even refused his duty with much insolence.— He stirred up the rest of the Crew to act in the Same Manner and was their avowed Ringleader.
As the Masters engagements were of such a Nature that his all depended upon dispatch, he gave his Crew every reasonable Encouragement.— They had plenty of good Provision and were in other respects well Used.— Notwithstanding of which one forenoon when the Master came on Board that the Crew had formed or were then forming a plot to desert the Ship.— As the Master was walking aft the Ringleader rushed up from the Steerage and stopped him with the grosest Abuse that Vulgarism could dictate—because, as he pretended, the Master had sailed his Ship fourteen Months without paying Wages.— The fellow having some time before complained that he wanted Cloaths, the Master now gave him Frocks and Trowsers telling him to go about his duty and to inform himself better—for that what he had said was not so.— But mildness had no good effect, for while the Master was distributing Cloathing to some of the rest who were also in want, the first conveyed his things into the Boat and another of the Crew was following his example, till observing that the Master had an Eye upon their proceedings, they Sneaked back into the Ship.— They remained quiet for a short space— But the Ringleader soon broke out again with Oaths and insisted on having the Boat and quiting the Ship.— This the Master Refused, but offered to give up his agreement if a Man could be found to serve in his Room. The disturber Swore with horrid imprications that he would take away the Boat by force!— And for that purpose actually rushed over the Gangway, bidding the Master the most contemptuous defiance!— Upon the Masters stepping up to prevent this, the Man (having threw his strength) leapt into the Ship and forced him into the Cabin; Using at the time language and Attitudes too indecent to be mentioned, and charging him not to Shew his Nose upon Deck again till the Boat was gone at his Utmost Peril.— The Master searched the Cabin for a Stick, but not finding one, and his Sword, by chance being on the Table, he took it up in hopes that the sight of it would intimidate the Man into Submission.— The Man had by this time descended the Gangway within a Step of the Boat, so that it would have been impossible to prevent his Elopement had he persisted.— But he now reentered the Ship breathing Vengeance, and, totally regardless of the Sword, tho within its reach, turned his back towards the Master, ran on the Main Deck, Armed himself there with a Bludgeon with which he returned to the quarter Deck and Attacked the Master.— The Master was thunder Struck with Surprise, for he had considered the Mans ravings as the natural effect of disappointed Rage which would soon Subside of itself.— But now his sole expedient was to prevent bad consequences by returning again to the Cabin;— And this he endeavoured to do as fast as possible by retiring backwards in a posture of defence.— But alas! What is human foresight?—The After Hatchway was Uncovered and lay in a direct line between the Masters back and the Cabin door, but the Momentary duration of the Attack did not Admit of his recollecting that circumstance before his heel came in contact with the Hatchway, which obliged him to make a Sudden Stop.— Unhappily at that instant the Assailants Arm being heigh raised, he threw his Body forward to reach the Masters head with the descending Blow—the fatal and Unavoidable consequence of which was his rushing Upon the Swords Point.
After this melancholy Accident the Master went Publickly to a Justice of the Peace and Offered to Surrender as his Prisoner.— The Justice, who calld himself the Masters friend, persuaded him to withdraw and said it was Unnecessary to Surrender before the day of Trial.— And the rest of the Masters friends who were present forced him to mount his Horse.— Two weeks before this the Chief Mate had been for the first time in his Life Advanced to that Station—and yet Unworthy as his conduct had been in it he now openly Arrogated his Unblushing pretentions to the Command; and to Attain it Associated with the Crew. The Testimony of such a combination may easily be imagined, conscious as they were of having embezzled the Masters property they were not likely to dwell on any circumstance that manifested their own dastardly and Undutiful Conduct.— And as the Second Mate, a young Gentleman of worth lay Sick as well as all the inferiour Officers and best disposed of the Crew, in all human probability the Truth could not escape the grossest perversion.— Besides the Nature of the Case Subjected it to the cognizance of Court Martial—And there was no Admiralty Commission then in the Government.— For these obvious reasons the masters friends constrained him for atime to leave the Country.

N.B. The foregoing has been written in great haste to save the Post.


 
Notation: P. Jones L’Orient 6. May. 1779.
